Citation Nr: 1534144	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11 25-553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION
The Veteran served on active duty from December 1970 to December 1972. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the June 2010 rating decision, the RO, in part, granted service connection for PTSD at an initial 30 percent disability rating, effective March 5, 2009. 

In a July 2011 rating decision, the RO increased the Veteran's rating for PTSD to an initial 50 percent disability evaluation, effective March 5, 2009.  

The Board notes that since the increase to an initial 50 percent rating did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 50 percent for PTSD remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claims folders.

In an October 2014 decision, the Board denied entitlement to an initial rating in excess of 50 percent for PTSD and denied entitlement to service connection for a right knee disability, a left knee disability, and hypothyroidism.
  
The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court vacated the October 2014 Board decision denying entitlement to an initial rating in excess of 50 percent for PTSD and remanded this matter to the Board for development consistent with the parties' Joint Motion for Partial Vacatur and Remand (Joint Motion).

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims ("Court") held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, in a January 2011 correspondence, the Veteran indicated that his service-connected PTSD disability "keeps me from working".  As a result, the Board finds that a TDIU claim has been raised by the record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment is shown.






CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a March 2009 letter, prior to the date of the issuance of the appealed June 2010 rating decision.  The March 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The March 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also noted that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of May 2010 and March 2011 VA examinations.  The May 2010 and March 2011 reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the May 2010 and March 2011 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's September 2013 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is currently an initial 50 percent rating for PTSD under Diagnostic Code 9411.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

In addition to PTSD, for which service connection has been established, the record shows an additional diagnosis of depressive disorder and anxiety disorder.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected psychiatric disorders.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 

Factual Background and Analysis

As noted above, the RO granted entitlement to service connection for PTSD at an initial 50 percent disability rating, effective March 5, 2009 which is the date of the Veteran's initial claim.

A July 2007 VA treatment note assigned a GAF score of 50.

An April 2008 VA treatment record noted that the Veteran presented with depression, insomnia and substance abuse.  He denied homicidal and suicidal thoughts.  The diagnosis was cocaine in remission, episodic alcohol abuse, marijuana abuse in remission and dysthymic disorder.  A GAF score of 48 was assigned.

A May 2008 VA treatment note assigned a GAF score of 50.

An August 2008 suicide assessment screen was negative.

An October 2008 VA treatment record assigned a GAF score of 52.

A February 2010 private psychological evaluation noted that the Veteran was cooperative.  His affect was constricted and his mood seemed tense.  His speech and appearance were within normal parameters.  The Veteran reported that his medications largely alleviated his symptoms of depression.  He acknowledged having had occasional suicidal thoughts but denied intent.  He reported some degree of difficulty with anxiety.  He had no history of auditory or visual hallucinations.  He was oriented times 3 and was not overtly delusional.  His reality contact was adequate while his judgment and insight seemed somewhat questionable.  His thoughts progressed in an orderly fashion.  There were no overt signs of tangentially, flight of ideas or pressured speech.  He reported that he was a recovering alcoholic who also had been addicted to opium, heroin and crack cocaine.  He reported that his memory seemed to have declined over the past 6 or 12 months.  He carried out self-care activities and was able to manage money.  The physician indicated that the Veteran should be capable of carrying out social and daily self-care activities in an independent and sustained fashion.  He should also be able to maintain concentration and be able to complete tasks in a timely fashion in a work environment.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.

The Veteran underwent a VA examination in May 2010.  The Veteran reported that he had intrusive thoughts on his Vietnam experiences almost daily and had dreams about these stressful events 2 to 3 times per week.  He reported feeling anxious all of the time and also felt upset when something reminded him of these stressful events.  He tried to avoid thinking and talking about his stressful experiences and had difficulty remembering important parts of his stressful events.  He was isolated and withdrawn from others and had difficulty falling and staying asleep.  He was extremely irritable and had just completed anger management.  He avoided going out in public as much as possible due to his irritability.  He was currently unemployed and last worked 3 years ago as a restaurant manager.  He claimed that he had difficulty maintaining his jobs due to his temper.  He was currently in a long distance relationship and also had 3 children who he had a distant relationship with.  He spent most of his days taking care of his mother.  He was capable of completing activities of daily living on his own.  There was a history of substance abuse and he stopped using substances 10 years ago.  On examination, he was adequately groomed and dressed.  His eye contact was poor and appeared his stated age.  He was cooperative though somewhat guarded during the evaluation.  He behaved appropriately and there was no evidence that he was attempting to exaggerate or fabricate any symptoms.  His abstract thinking ability was within normal limits and he was able to perform simple calculations.  His fund of information was within normal limits.  His affect was constricted and his mood was dysphoric.  His speech was clear, coherent and goal-directed.  He was alert and oriented to time, place and person.  His short-term memory and concentration were somewhat impaired.  His long-term memory was within normal limits.  There was no evidence of psychomotor agitation or slowing.  There was no evidence of any thought or perceptual disturbance.  Insight and judgment were adequately developed.  Fund of information and intelligence were in the average range.  The diagnosis was PTSD.  A GAF score of 55 was assigned.  

The Veteran underwent a VA examination in March 2011.  The examiner noted that the Veteran reported depressed mood with chronic self-harm thoughts.  He also had significant sleep problems as he slept only 2 to 3 hours a night.  He was currently prescribed an antidepressant.  He reported that he had been having a difficult time recently.  He was stressed as he was a 24 hour caregiver for his ailing mother and this was also the anniversary of the death of his son's mother.  He also reported frequent distressing dreams of being trapped and was unable to return to sleep after these dreams occurred.  He felt his depression had worsened and he felt overwhelmed by his duties.  He reported that he was out of work due to his physical limitations.  He often felt isolated and overwhelmed.  He had 3 children who he had minimal contact with.  He reported having some friends in the area but spent most of his time alone or with his mother.  He had a long distance relationship with a woman for the past 10 years but they see each other rarely due to the distance and him having to care for his mother almost full-time.  He attended to his activities of daily living independently and without difficulty.  He had the capacity to manage his own finances.  On examination, he had appropriate grooming and hygiene and made fair eye contact.  His speech had normal rate and tone.  He was cooperative with the examination but his mood was reported as "not happy".  His affect was somewhat constricted and congruent.  His concentration was intact to the interview and his memory was intact to past events.  His fund of knowledge appeared average.  He denied current thoughts of self-harm although he reported a passive desire for death.  He denied any intent to harm himself or anyone else.  He denied auditory or visual hallucinations.  His insight was fair and his judgment was appropriate.  The diagnosis was PTSD and depressive disorder not otherwise specified (NOS).  A GAF score of 53 was assigned.  The examiner noted that the Veteran reported ongoing symptoms that were fairly consistent with his May 2010 VA examination.  He continued to have dreams and nightmares on a regular basis and also had chronic insomnia as he slept only 3 hours a night.  He had some social isolation and avoidance of things that reminded him of Vietnam.

In a February 2013 VA mental health note, a social worker indicated that the Veteran was alert and oriented times 4 but his mood was mildly agitated at times during the session.  His affect remained congruent with what was being discussed.  His thought process was linear and congruent and he showed no signs of mania or psychosis.  There were no risk concerns at the time.  The Veteran reported that he was arrested earlier in the month due to an outstanding bench warrant from 2006 for an open container offense.  He was pulled over and taken to jail as a result of the outstanding bench warrant.  While in custody, the police began questioning him about his PTSD, depression and suicidality.  He reported that he was placed in a special holding cell with only a smock to wear as a result of his answers to these questions.  The Veteran reported that in thinking that this situation was out of his control, he started "acting out" by beating and kicking on the door.  While the personnel wanted to put him in restraints, he was eventually able to calm himself to prevent this from happening.  While the Veteran's thinking became rigid and he would not entertain alternative ways of looking at this incident, the social worker noted that at the end the Veteran was able to assert that he wanted to continue with his treatment and would be willing to address what was causing him to become defensive and shut down.

A February 2013 VA mental health nursing note indicated that the Veteran was well groomed and attentive.  His mood was anxious and he had normal ranged affect.  His thought process was linear and he had no audio or visual hallucinations.  His thought content was rationale and he had no delusions, preoccupations or obsessions.  He did not have phobia, paranoia or suspiciousness.  He had no suicidal ideation, plan or intent.  He had homicidal ideation but no plan as people "just get on my nerves".  His concentration and attention were fully intact.  His alertness was normal and his memory was intact.  His sleep was restless and fragmented with only 4 hours of sleep and daytime napping.  He was fatigued and had nightmares 2 to 3 times a week.  The diagnosis was PTSD.

A March 2013 mental health group therapy note indicated that the Veteran provided appropriate comments to his fellow group members.

At his September 2013 hearing, the Veteran testified that he had difficulty sleeping, nightmares, had trouble getting along with others and have difficulty with his short-term memory.  He had just begun started having a relationship with his children and he went to church about twice a month.

After reviewing evidence of record as a whole, to include the Veteran's ongoing VA treatment reports, his VA examination reports, and his lay statements, the Board finds that the assignment of an initial disability rating greater than 50 percent for the Veteran's service-connected PTSD is not warranted. 

In this regard, the evidentiary record was negative for ideation with intent, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting him ability to function independently or spatial disorientation.

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment more closely contemplates the currently assigned 50 percent evaluation as the March 2011 VA examiner noted that he was involved in a decade long distance relationship.  Additionally, the Veteran testified at his September 2013 hearing that he went to church about twice a month and just started establishing a relationship with his 3 children.

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of delusions or paranoia.  

The Board notes that at a February 2010 private psychological consultation, the Veteran acknowledged having had occasional suicidal thoughts.  However, the psychologist reported that he had no suicidal intent and there is no evidence of suicide attempts.  Additionally, the March 2011 VA examination noted chronic self-harm thoughts but again indicated that denied any intent to harm himself or anyone else.  

The Veteran also denied suicidal ideation at the March 2011 VA examinations and in other VA medical records such as his February 2013 mental health note.  Therefore, while the Veteran may have contemplated suicide at some point throughout the history of his PTSD disability, the evidence of record suggests that suicidal ideation has been an intermittent manifestation of his disability, rather than a consistent one.  Furthermore, even acknowledging the presence of suicidal ideation at times during the pendency of this appeal, the overall manifestations and level of disability demonstrated by the record are more consistent with no more than a 50 percent disability rating.

Similarly, the Board notes that the February 2013 mental health note indicated that the Veteran reported homicidal ideation without any plan as people "just get on my nerves" while also demonstrating anger issues where he started "acting out".  However, the Board notes that the Veteran's anger issues at the time appear to have been in response to his being jailed for an outstanding bench warrant while a subsequent March 2013 VA mental health group treatment note was absent for homicidal ideation.

Therefore, while the Veteran demonstrated homicidal ideations at some point throughout the history of his PTSD disability, the evidence of record suggests that homicidal ideation has been an intermittent manifestation of his disability, rather than a consistent one.  Moreover, while the Board accepts that the Veteran's symptoms such as anger issues have effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas as contemplated by a higher rating.  

Again, even acknowledging the presence of homicidal ideation and anger issues at times during the pendency of this appeal, the overall manifestations and level of disability demonstrated by the record are more consistent with no more than a 50 percent disability rating.

Additionally, the Veteran's GAF scores ranging from 52 to 55 generally reflect moderate symptoms.

The Board notes that GAF scores of 48 and 50 were previously assigned which are indicative of more serious symptoms.  However, based on the evidence of record, these assignments were based primarily for treatment for his opiate abuse as the recorded diagnosis was cocaine in remission, episodic alcohol abuse, marijuana abuse in remission and dysthymic disorder.

The March 2011 VA examiner also specifically determined that the Veteran attended to his activities of daily living independently and without difficulty.  Additionally, at no point did the May 2010 or March 2011 VA examiners or any other examiner or treating physician find that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

Thus, while the record demonstrates that the Veteran does have some social and occupational impairment which impact his quality of life, the greater weight of evidence demonstrates that it is to a degree less that is contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  While the Veteran has some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed his current 50 percent rating.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating.

Accordingly, this evidence demonstrates that the Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting herself or others, intermittent inability to perform activities of daily living as a result of her psychiatric symptoms, or disorientation to time or place.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for an initial 50 percent disability rating.   

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected PTSD disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected PTSD.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to a TDIU.

A review of the record shows that service connection is presently in effect for the Veteran for PTSD, rated currently as 50 percent disabling; and diabetes mellitus rated currently as 20 percent disabling.  Based on the foregoing, the Veteran has a 60 percent combined disability rating.  38 C.F.R. § 4.25.

As noted above, in a January 2011 correspondence, the Veteran indicated that his service-connected PTSD disability "keeps me from working".  As a result, the Board is of the opinion that a claim for a TDIU has been implied by the record. Rice, 22 Vet. App. 447.  

While the Veteran has asserted that his disabilities affects his ability to maintain his employment, the Veteran's service-connected disabilities currently do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).   However, even if the Veteran does not meet the percentage requirements, it is VA's policy is to grant TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b).  Id.

The Board notes that the Veteran has yet to be afforded a VA examination of his service-connected disabilities to determine whether they, acting either alone or in conjunction, render the Veteran unable to secure or follow a substantially gainful occupation.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding a TDIU claim under 38 C.F.R. § 4.16 for schedular and extra-schedular considerations.  Any additional development should be undertaken as necessary.

2.  After the above development has been completed to the extent possible, the Veteran should also be afforded a VA examination to determine the occupational impairment resulting from the Veteran's service-connected disabilities, either acting individually or in conjunction with each other.   The designated VA examiner should be requested to review the entire claims file in conjunction with the examination.

For reference, the Veteran's current service-connected disabilities include: PTSD and diabetes mellitus.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and symptoms of the Veteran's service-connected disabilities and discuss the impact of such symptoms on the Veteran's occupational functioning.

 4.  After accomplishing any additional development deemed appropriate, adjudicate the claim for a TDIU rating.  The adjudication the TDIU claim should include whether consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration under 38 C.F.R. § 4.16(b) is warranted.  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


